            Case 1:19-cv-12593-IT Document 6 Filed 03/12/20 Page 1 of 1


                               UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS
______________________________________
GINA M. ALONGI, as she is Administrator,
 Int'l Union of Operating Engineers Local 4 Health
 and Welfare, Pension, Annuity and Savings Funds,
Labor-Management Cooperation Trust, and Hoisting
and Portable Engineers Local 4 Apprentice and
Training Fund; and INTERNATIONAL UNION
OF OPERATING ENGINEERS NATIONAL
TRAINING FUND,
         Plaintiffs,
           v.                                        Civil Action No. 1:19‐cv‐12593‐IT
SJ BLAIR EXCAVATION LLC,
       Defendant.
______________________________________

                                     NOTICE OF DEFAULT
 TALWANI, D.J.

        Upon application of the Plaintiff for an order of Default pursuant to Rule 55(a) of the

 Federal Rules of Civil Procedure against Defendant SJ Blair Excavation LLC, for failure to

 answer or otherwise respond to the Complaint filed by the Plaintiff, notice is hereby given

 that Defendant SJ Blair Excavation LLC has been defaulted on this 12th day of March 2020.



                                                             ROBERT FARRELL, CLERK,
                                                             By: /s/ Danielle Kelly
                                                             Deputy Clerk

Notice Mailed To:
SJ Blair Excavation LLC
887 Haverhill Street
Rowley, MA 01969
